DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 is dependent on claim 19; however, claim 20 has the exact same limitations as claim 19. Thus, claim 20 fails to further limit the subject matter of claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 11, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamakawa (US 2012/0318423). 
Regarding claim 1, Yamakawa discloses a tire (title) comprising a sidewall portion (3), wherein the sidewall portion (3) has a pattern portion (10) on a surface (see Fig. 4A), wherein the pattern portion (10) comprises an outer pattern formed outwardly of a tire circumferential line passing through the pattern portion, and an inner pattern formed inwardly of the tire circumferential line (see Modified Figure 6B below), wherein the outer pattern region comprises a plurality of outer ridges (20) disposed concentrically around a first point on the tire circumferential line on an outer side in a tire radial direction and extending toward a second point, on the tire circumferential line, which is different from the first point (see Modified Figure 6B below), wherein the inner pattern comprises a plurality of inner ridges (20) disposed concentrically around the second point on an inner side in the tire radial direction and extending toward the first point (see Modified Figure 6B below), and wherein each of the outer ridges (20) connects with one of the inner ridges (20) on the tire circumferential line (see Modified Figure 6B below; [0030]-[0031]). 

    PNG
    media_image1.png
    693
    777
    media_image1.png
    Greyscale

Modified Figure 6B, Yamakawa
Regarding claim 2, Yamakawa discloses all of the limitations as set forth above for claim 1. Yamakawa further discloses that the outer ridges (20) have analogous shapes and the inner ridges (20) have analogous shapes (see Modified Figure 6B above). 
Regarding claim 4, Yamakawa discloses all of the limitations as set forth above for claim 1. Yamakawa further discloses that each of the outer ridges (20) and each of the inner ridges (20) extend so as to be arc-shaped (see Modified Figure 6B above; [0030]; [0032]). 
Regarding claims 5 and 6, Yamakawa discloses all of the limitations as set forth above for claim 1. Yamakawa further discloses that the ridges (20) comprising the pattern portion (10) range the whole tire radial length of the pattern portion (10) (see Fig. 1). Therefore, based on Modified Figure 6B above, it is clear that the tire circumferential line passes through the intermediate position of the pattern portion (10) in the tire radial direction since the tire circumferential line is at an intermediate position of all of the ridges (20) in the pattern portion (10). Thus, Yamakawa reads on all of the limitations in claims 5 and 6. 
Regarding claim 7, Yamakawa discloses all of the limitations as set forth above for claim 1. Yamakawa further discloses that the outer ridges (20) adjacent to each other in a tire circumferential direction are disposed at regular pitches (S) and the inner ridges (20) adjacent to each other in the tire circumferential direction are disposed at regular pitches (S) ([0033]). 
Regarding claim 8, Yamakawa discloses all of the limitations as set forth above for claim 1. Yamakawa further discloses that the pattern portion (10) comprises a plurality of pattern regions aligned in the tire circumferential direction (see Modified Figure 6B below). 

    PNG
    media_image2.png
    716
    412
    media_image2.png
    Greyscale

Modified Figure 6B, Yamakawa
Regarding claim 11, Yamakawa discloses all of the limitations as set forth above for claim 8. Yamakawa further discloses that the pattern portions are disposed at regular pitches in the tire circumferential direction (see Modified Figure 6B above). 
Regarding claim 15, Yamakawa discloses all of the limitations as set forth above for claim 1. Yamakawa further discloses that each of the curves that make up each of the outer ridges (20) and each the inner ridges (20) have the same amplitude (A1) and period (λ1) (see Fig. 6B; [0039]), meaning that a total length of each inner ridge (20) and a length of one of the outer ridges (20) connecting with said inner ridge is 1.0 times a total length of a length of one of the inner ridges (20) adjacent to said each inner ridge and a length of one of the outer ridges connecting with the one of the inner ridges adjacent to said each inner ridge, reading on the claimed range of 0.9 to 1.1. Therefore, Yamakawa reads on all of the limitations in claim 15. 
Regarding claim 16, Yamakawa discloses a tire (title) comprising a sidewall portion (3), wherein the sidewall portion (3) has a pattern portion (10) on a surface (see Fig. 4A), wherein the pattern portion (10) comprises an outer pattern formed outwardly of a tire circumferential line passing through the pattern portion, and an inner pattern formed inwardly of the tire circumferential line (see Modified Figure 6B above), wherein the outer pattern region comprises a plurality of outer ridges (20) disposed concentrically around a first point on the tire circumferential line on an outer side in a tire radial direction and extending toward a second point, on the tire circumferential line, which is different from the first point (see Modified Figure 6B above), wherein the inner pattern comprises a plurality of inner ridges (20) disposed concentrically around the second point on an inner side in the tire radial direction and extending toward the first point (see Modified Figure 6B above), and wherein each of the outer ridges (20) connects with one of the inner ridges (20) on the tire circumferential line (see Modified Figure 6B above; [0030]-[0031]). Yamakawa further discloses that the outer ridges (20) have analogous shapes and the inner ridges (20) have analogous shapes (see Modified Figure 6B above). Yamakawa further discloses that each of the outer ridges (20) and each of the inner ridges (20) extend so as to be arc-shaped (see Modified Figure 6B above; [0030]; [0032]). Yamakawa further discloses that the ridges (20) comprising the pattern portion (10) range the whole tire radial length of the pattern portion (10) (see Fig. 1). Therefore, based on Modified Figure 6B above, it is clear that the tire circumferential line passes through the intermediate position of the pattern portion (10) in the tire radial direction since the tire circumferential line is at an intermediate position of all of the ridges (20) in the pattern portion (10), reading on the limitation that the tire circumferential line passes through positions distant from an intermediate position of the pattern portion in the tire radial direction by 10% or less of a tire radial length of the pattern portion in a tire radially inward or outward direction. Yamakawa further discloses that the outer ridges (20) adjacent to each other in a tire circumferential direction are disposed at regular pitches (S) and the inner ridges (20) adjacent to each other in the tire circumferential direction are disposed at regular pitches (S) ([0033]). Yamakawa further discloses that the pattern portion (10) comprises a plurality of pattern regions aligned in the tire circumferential direction (see Modified Figure 6B above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2012/0318423). 
Regarding claim 3, Yamakawa discloses all of the limitations as set forth above for claim 1. In the embodiment shown in Fig. 6B, Yamakawa fails to disclose that each of the outer ridges (20) and each of the inner ridges (20) are bent. However, Yamakawa teaches an embodiment in which the ridges (20) are bent in a triangular shape (see Fig. 8; [0041]). Yamakawa further teaches that this bent triangular shape of the ridges (20) is an effective way to create an optical illusion in the pattern portion (10) ([0041]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to have modified each of the outer ridges (20) and each of the inner ridges (20) to be bent because they would have had a reasonable expectation that doing so would be an effective way to create an optical illusion in the pattern portion (10). Thus, Yamakawa satisfies all of the limitations in claim 3. 
Claims 9-10, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2012/0318423) in view of Sato (US 2021/0039449) (Sato '449). 
Regarding claims 9-10 and 17, Yamakawa discloses all of the limitations as set forth above for claims 8 and 16, respectively. Yamakawa fails to disclose, however, that the pattern portions are aligned through a gap having no ridge. 
Sato ‘449 teaches a similar tire (title) comprising a pattern portion (5) which includes a plurality of pattern portions (10) aligned in a tire circumferential direction (see Fig. 2; [0067]). Sato ‘449 further teaches that the pattern portions (10) are aligned through a gap (see d3) having no ridge, wherein a width (d3) of the gap is 1.5 to 5 times a pitch (d1) between the ridges (11) ([0067]), overlapping the claimed range in claim 10 of 0.5 to 3 times. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Sato ‘449 further teaches that this gap allows for dirt that has adhered to the regions between the pattern portions (10) to be more likely to move toward the outer side in the tire radial direction ([0067]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pattern portions disclosed by Yamakawa to be aligned through a gap that has a width within the claimed range as taught by Sato ‘449 because they would have had a reasonable expectation that doing so would allow dirt adhered to the regions between the pattern portions to be more likely to move toward the outer side in the tire radial direction. 
Regarding claims 13-14 and 19-20, Yamakawa discloses all of the limitations as set forth above for claims 8 and 16, respectively. Yamakawa further discloses that the outer ridges (20) comprise an outer maximum ridge (20) having a greatest length, and that the inner ridges (20) comprise an inner maximum ridge (20) having a greatest length (see Modified Figure 6B below). Yamakawa fails to disclose, however, that when the outer pattern has an imaginary outer line having a shape analogous to a shape of each outer ridge (20) in a portion farther from the first point than the outer maximum ridge is, the outer ridges (20) of another outer pattern disposed adjacent to the outer pattern on the imaginary outer line side extend to and terminate on the imaginary outer line. Yamakawa also fails to disclose that when the inner pattern has an imaginary inner line having a shape analogous to a shape of each inner ridge (20) in a portion farther from the second point than the inner maximum ridge is, the inner ridges (20) of another inner pattern disposed adjacent to the inner pattern on the imaginary inner line side extend to and terminate on the imaginary inner line. 

    PNG
    media_image3.png
    693
    777
    media_image3.png
    Greyscale

Modified Figure 6B, Yamakawa
Sato ‘449 teaches a similar tire (title) comprising a pattern portion (5) which includes a plurality of pattern portions (10) aligned in a tire circumferential direction (see Fig. 2; [0067]). Sato ‘449 further teaches that one of the pattern portions (10) has an imaginary line having a shape analogous to a shape of each ridge (11) (see Modified Figure 2 below; [0067]). Sato ‘449 further teaches that the ridges (11) of another pattern portion (10) adjacent to the pattern portion (10) on the imaginary line side extend to and terminate on the imaginary line (see Modified Figure 2 below). Sato ‘449 further teaches that this configuration helps to allow dirt that has adhered to the regions between the pattern portions (10) to be more likely to move toward the outer side in the tire radial direction ([0067]). 

    PNG
    media_image4.png
    629
    825
    media_image4.png
    Greyscale

Modified Figure 2, Sato ‘449
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer ridges and the inner ridges disclosed by Yamakawa to have the claimed configuration in claims 13-14 and 19-20 as suggested by Sato ‘449 because they would have had a reasonable expectation that doing so would allow for dirt that has adhered to the regions between the pattern portions to be more likely to move toward the outer side in the tire radial direction. 
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa (US 2012/0318423) in view of Sato (US 2014/0326385) (Sato '385). 
Regarding claims 12 and 18, Yamakawa discloses all of the limitations as set forth above for claims 8 and 16, respectively. Yamakawa fails to disclose, however, that the pattern portions are disposed at different pitches in the tire circumferential direction. 
Sato ‘385 teaches a similar tire (title) comprising a plurality of pattern portions (20) aligned in a tire circumferential direction (see Fig. 12). Sato ‘385 further teaches that the pattern portions (20) are disposed at different pitches (D1, D2, D3, D4) (see Fig. 12; [0083]-[0084]). Sato ‘385 further teaches that this configuration helps to make unevenness that appears on the sidewall surface more inconspicuous ([0085]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pattern portions disclosed by Yamakawa to be disposed at different pitches as taught by Sato ‘385 because they would have had a reasonable expectation that doing so would help to make unevenness in the sidewall surface more inconspicuous. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749